Citation Nr: 9906665	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from June 1941 to August 
1943.  He died on October [redacted], 1984.  The appellant 
is the veteran's widow.  

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a May 1997 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1984.

2.  The veteran's death certificate lists the immediate cause 
of death as cardiopulmonary arrest due to, or as a 
consequence of, end-stage prostatic carcinoma.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  There is no medical evidence of a link between the 
cardiopulmonary arrest and prostatic carcinoma listed on the 
death certificate and the veteran's period of active military 
service. 

5.  The veteran did not die of a service-connected 
disability; nor did he have a total disability, permanent in 
nature, resulting from a service-connected disability, or die 
while a disability so evaluated was in existence; nor was he 
missing in action or captured or detained by a hostile force 
or government.

6.  The claims file contains no evidence that the veteran was 
entitled to VA benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant is not eligible for educational assistance 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 3501 (West 1991); 38 C.F.R. § 21.3021(a)(2) (1998).  

3.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A.§ 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1994 VA record indicates that the veteran's claims 
folder could not be located and had to be rebuilt from 
auxiliary materials.  Other documents in the file indicate 
the possibility that the veteran's file may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The appellant's 
representative has requested that the case be remanded for 
additional development in an attempt to locate service 
records.  However, in view of the RO's various efforts to 
locate available service medical records, the Board finds 
that no useful purpose would be served by delaying the 
appellant's appeal with any additional attempts to locate 
such records.

I.  Cause of Death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet.App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

The veteran's certificate of death indicates that he died in 
October 1984 of cardiopulmonary arrest due to end-stage 
prostatic carcinoma.  Extracts of military hospital reports 
from the Surgeon General's Office (SGO) reveal that the 
veteran was only treated for arthritis and a herniated 
nucleus pulposus during his active duty service.  The 
appellant has indicated that the veteran sought treatment for 
his prostate cancer in 1984.

The record does not include any medical evidence indicating 
that a cardiopulmonary disorder or prostate cancer was 
incurred in or aggravated by service.  Further, as it appears 
that the veteran was not diagnosed with prostate cancer until 
decades after service, prostate cancer was not manifested 
within the one year presumptive period for malignant tumors.  
38 U.S.C.A. §§ 1101, 1112.  While it appears that the 
cardiopulmonary arrest referred to on the death certificate 
was simply the end result of the carcinoma, the Board notes 
that in any case there is also no medical evidence that any 
underlying cardiovascular disease was manifested during the 
veteran's service or within one year of discharge.  Further, 
there is no medical evidence otherwise linking the 
cardiopulmonary arrest and/or carcinoma listed on the death 
certificate to the veteran's military service. 

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation of the disorders leading to the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Because the appellant has failed to produce any 
medical evidence of any connection between the veteran's 
death and any disease or injury related to his military 
service, her claim of service connection for the cause of the 
veteran's death must be denied as not well grounded.  38 
U.S.C.A. § 5107(a).

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Entitlement To Dependents' Educational Assistance 
Benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a surviving spouse if a veteran 
dies from a service-connected disability or has a total 
disability permanent in nature at the time of death.  38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1).

As detailed above, service connection for the cause of the 
veteran's death is not in order.  Therefore, in this case, it 
has been determined that the veteran did not die of a 
service-connected disability.  Additionally, a review of the 
record shows that the veteran did not have a total disability 
permanent in nature resulting from a service-connected 
disability and he did not die while a disability so evaluated 
was in existence.  Therefore, the criteria under 38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021(a)(1) are not met.  Accordingly, 
the Board concludes that the appellant is not eligible for 
educational assistance under Chapter 35, Title 38, United 
States Code as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

III.  Entitlement To Accrued Benefits

In her July 1997 substantive appeal, the appellant 
essentially stated that the veteran had been receiving a 
"D.A.V." check at the time of his death.  The Board notes 
that there is nothing in the file to suggest that the veteran 
had been service connected for any disability prior to his 
death.  There is also no evidence in the file reflecting that 
the veteran had a claim for compensation pending at the time 
of his death.

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of his death (hereinafter referred to as "accrued 
benefits") and due and unpaid for the period not to exceed 
two years, shall, upon the death of such individual be paid 
to the living person first listed as follows: (1) his spouse, 
(2) his children (in equal shares), (3) his dependent parents 
(in equal shares).  38 U.S.C.A. 5121; 38 C.F.R. 3.1000(a).  
By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time or death or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board also notes 
that an application for accrued benefits must be filed within 
1 year after the date of death.  38 C.F.R. § 3.1000(c).

At any rate, the record does not include any evidence showing 
that the veteran was entitled to VA benefits at the time of 
his death.  As the determination as to the cause of the 
veteran's death is not favorable, and no other basis for 
eligibility is demonstrated by the record, the claim for 
accrued benefits must be regarded as legally insufficient 
since the requisite elements for eligibility to qualify for 
this benefit are not met.  Sabonis, supra.


ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

